EXHIBIT 99.2 Unaudited Pro Forma Condensed Combined Financial Information The following Full House Resorts, Inc. (the “Company”) unaudited pro forma consolidated condensed combined balance sheets as of September 30, 2012, and unaudited pro forma consolidated condensed combined statements of operations for the year ended December 31, 2011 and forthe nine months ended September 30, 2012, give effect to the acquisition of the Silver Slipper Casino Venture, LLC, (“Silver Slipper”) located in Bay St. Louis, Mississippi, which closed October 1, 2012. The pro forma consolidated condensed combined balance sheets are presented as if the transaction had occurred on September 30, 2012, and the pro forma consolidated condensed combinedstatements of operations are presented as if the transaction had occurred on January 1, 2011. The pro forma consolidated condensed combined balance sheets and the pro forma consolidated condensedcombined statements of operations were derived by adjusting the historical financial statements of the Company.The adjustments are based on currently available information and, therefore, the actual adjustments may differ from the pro forma adjustments.The Company is accounting for the acquisition of the Silver Slipper Casino Venture, LLC in accordance with ASC 805 Business Combinations.The Company is currently in the process of determining the fair value of the assets and liabilities acquired in the transaction.The pro forma balance sheets and the pro forma statements of operations were derived using the preliminary fair value of the assets and liabilities acquired in the transaction.These fair values are subject to change as the Company completes the fair value determination process. The unaudited pro forma financial information has been prepared by our management and is based on our historical financial statements and the assumptions and adjustments described herein and in the notes to the unaudited pro forma financial information below.The presentation of the unaudited pro forma financial information is prepared in conformity with Article 11 of Regulation S-X. The pro forma consolidated condensed combined financial statements should be read in conjunction with the historical consolidated financial statements and the related notes thereto included in the Full House Resorts, Inc. 2011 Annual Report on Form 10-K for the year ended December 31, 2011. The pro forma information is presented for illustrative purposes only and may not be indicative of the results that would have been obtained had the acquisition of assets actually occurred on the dates assumed nor is it necessarily indicative of Full House Resorts, Inc.’s future consolidated results of operations or financial position. FULL HOUSE RESORTS, INC. AND SUBSIDIARIES PRO FORMA CONDENSED COMBINED BALANCE SHEETS (UNAUDITED) As of September 30, 2012 (in thousands) Historical Full House
